                                                            E-FILED 12/11/18
 1
                                                            JS-6
 2
 3
 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     CENTRAL DISTRICT OF CALIFORNIA
 9                            WESTERN DIVISION
10   ANN MAGNUSON,                        )   Case No. 2:18−cv−5363 PSG (PJWx)
                                          )
11              Plaintiff,                )
                                          )   [PROPOSED] JUDGMENT
12        vs.                             )
                                          )   Date: December 17, 2018
13   SUSAN HANNAFORD, an individual;      )   Time: 1:30 p.m.
     THE CLUB 57 ARTISTS FUND INC.,       )
14   a New York corporation; and DOES 1   )       Courtroom of the Honorable
     through 10, inclusive,               )           Philip S. Gutierrez
15                                        )       United States District Judge
                Defendants.               )
16                                        )
                                          )
17
18
19
20
21
22
23
24
25
26
27
28
 1                                       JUDGMENT
 2         Defendants Susan Hannaford and The Club 57 Artists Fund Inc., having been
 3   duly served with a copy of plaintiff Ann Magnuson’s Summons and Complaint in
 4   this action, and having failed to appear and their default having been entered by the
 5   Clerk of this Court pursuant to the Order entered in this action on October 1, 2018
 6   (Doc. 18), and having been served with plaintiff Ann Magnuson’s Motion for Entry
 7   of Default Judgment and supporting papers, and the Court, the Honorable Philip S.
 8   Gutierrez, United States District Judge, presiding, having considered the evidence
 9   and applicable law and entered the Court’s Order granting plaintiff’s Motion,
10         IT IS ORDERED AND ADJUDGED that
11               1.      Plaintiff is the sole author of the Collage Artworks and
12         sole owner of the copyrights in the Collage Artworks;
13               2.      Plaintiff did not create the Collage Artworks in the course
14         and scope of any employment by Club 57 or anyone else;
15               3.      The Collage Artworks are not works for hire;
16               4.      Plaintiff’s copying, reproduction, public distribution,
17         public display or other use or exploitation of her Collage Artworks does
18         not infringe any copyrights owned by defendants, or any of them;
19               5.      Plaintiff’s copying, reproduction, public distribution,
20         public display or other use or exploitation of her Collage Artworks does
21         not infringe any trademarks owned by, or unfairly compete with,
22         defendants, or any of them; and
23               Plaintiff shall recover from defendants her costs.
24
25
26   Dated:   12/10/18                       ___________________________________
                                                   Honorable Philip S. Gutierrez
27                                                  United States District Judge
28
                                                1
 1   Submitted by:
     Peter J. Anderson, Esq., Cal. Bar No. 88891
 2   E-Mail: pja@pjanderson.com
     LAW OFFICES OF PETER J. ANDERSON
 3   A Professional Corporation
     100 Wilshire Boulevard, Suite 2010
 4   Santa Monica, CA 90401
     Tel: (310) 260-6030
 5   Fax: (310) 260-6040
 6   Attorney for Plaintiff
     ANN MAGNUSON
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             2
 1                                  PROOF OF SERVICE
 2              STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3         I am employed in the County of Los Angeles, State of California and my
     business address is 100 Wilshire Boulevard, Suite 2010, Santa Monica, CA 90401.
 4   I am over the age of 18 and not a party to this action.
 5         On October 26, 2018, I served the foregoing document described as
     [PROPOSED] ORDER GRANTING MOTION FOR ENTRY OF DEFAULT
 6   JUDGMENT, on interested parties in this action by placing a true copy thereof
     enclosed in a sealed envelope at Santa Monica, California, addressed as follows:
 7
           Susan Hannaford                    Susan Hannaford
 8         Knaackstraße 60, 10435             President
           Berlin, Germany                    The Club 57 Artists Fund Inc.
 9                                            471 Falcon Avenue
                                              Staten Island, NY 10306
10
11   X     I caused such envelope with postage thereon fully prepaid to be placed in the
           United States mail. I am "readily familiar" with the firm's practice of
12         collection and processing of correspondence for mailing with the United
           States Postal Service. Correspondence for mailing is deposited with the
13         United States Postal Service on that same day in the ordinary course of
           business. The foregoing document was sealed and placed for collection and
14         mailing on the foregoing date, following the firm's ordinary practices. I am
           aware that on motion of any party served, service is presumed invalid if the
15         postal cancellation date or postage meter date is more than one day after the
           date of deposit for mailing in the affidavit.
16
17         I caused such envelope to be delivered by hand to the offices of the addressee.
18
           I placed such envelope in a box or other facility regularly maintained by
19         Federal Express, in an envelope or package designated and provided by
           Federal Express, with delivery fees paid or provided for, addressed to the
20         above-indicated addressees.
21
           I caused a copy of the foregoing document to be faxed to the addressee.
22
           Executed on October 26, 2018 at Santa Monica, California. I declare under
23   penalty of perjury that the above is true and correct.
24
25                                                            /s/ Peter J. Anderson

26
27
28
                                               3
